Citation Nr: 0910243	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-08 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
March 1970.  His awards and medals include the Combat Action 
Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The March 2009 Written Brief Presentation on behalf of the 
Veteran's claim includes attachments which consist of 
additional medical evidence, a statement from his wife, and a 
summary of his Vietnam experiences.  In addition, the Written 
Brief Presentation includes a waiver of the Veteran's right 
to have the RO consider this additional evidence in the first 
instance.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2008).

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran claims entitlement to service connection for PTSD 
based on combat experiences during his active duty service in 
the Republic of Vietnam.  As previously noted herein, service 
personnel records indicate that the Veteran received the 
Combat Action Ribbon.  

After a careful review of the evidence of record, the Board 
finds that further development-to include a pertinent VA 
examination-is necessary.  In this regard, the Board notes 
that, at the conclusion of a November 2003 VA examination, 
the examiner determined that there was insufficient evidence 
to justify a diagnosis of PTSD.  Rather, the examiner 
diagnosed, in pertinent part, an adjustment disorder with a 
depressed mood, secondary to multiple life stressors.  

Later in November 2003, an examining VA social worker 
diagnosed, on Axis I, a pain disorder associated with 
psychological factors and general medical conditions but also 
recommended ruling out PTSD and a dysthymic disorder.  
Thereafter, in November 2004, a private psychologist 
explained that the Veteran's diagnosis is consistent with a 
recurrent major depressive disorder with prominent features 
of anxiety.  However, the examiner also recommended further 
individual therapy that "would likely benefit the identified 
post-traumatic stress symptoms."  

Most recently, at an August 2006 examination, a private 
licensed clinical psychologist diagnosed PTSD.  In addition 
to an Axis I diagnosis of PTSD, however, the examiner also 
concluded that the Veteran has recurrent major depression 
with some psychotic features and with passive suicidal 
ideation.  

Consequently, a remand of the Veteran's PTSD claim is 
necessary to accord him the opportunity to undergo additional 
VA examination.  The purpose of such an evaluation is to 
clarify his psychiatric diagnosis.  Further, if PTSD is found 
on the examination conducted pursuant to this remand, the 
examiner should be asked to discuss the presence, or absence 
of a link, established by medical evidence, between current 
symptoms and an in-service stressor.  See 38 C.F.R. 
§ 3.304(f) & Green (Victor) v. Derwinski, 1 Vet. App. 121, 
124 (1991) (in which the United States Court of Appeals for 
Veterans Claims (Court) held that the duty to assist may 
include "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  See also 
38 U.S.C.A. § 5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

Further review of the record reflects that the Veteran's 
receipt of private psychiatric treatment as well as treatment 
from the Erie Vet Center.  These records have not been 
obtained and, thus, are not available for review.  On remand, 
therefore, an attempt should be made to procure all such 
relevant treatment records that are available.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the 
Veteran and request that he identify any 
VA and non-VA health care providers, other 
than those already associated with his 
claims file, who treated him for his 
mental health complaints (to include PTSD) 
since service.  The Board is particularly 
interested in records of psychiatric 
treatment that the Veteran received from 
the Erie Vet Center, Psychological Health 
Services, and Northshore Psychological 
Associates.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran and his representative should be 
informed so in writing.

2.  Thereafter, accord the Veteran a VA 
psychiatric examination to determine the 
nature, extent and etiology of any PTSD 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All necessary tests 
should be conducted.  The examiner should 
specifically state whether a diagnosis of 
PTSD is appropriate and, if so, should 
discuss the presence, or absence of a 
link, established by medical evidence, 
between current symptoms and an in-service 
stressor.  The rationale for any opinion 
expressed should be provided in a legible 
report.

3.  Then, readjudicate the Veteran's 
claim.  In doing so, consider 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  If 
the benefit sought on appeal is not 
granted, issue a Supplemental Statement of 
the Case and provide the Veteran and his 
representative an opportunity to respond.  
The case should then be returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


